Concurring Opinion by
Judge Crumlish, Jr. :
Reluctantly, I concur. I must again reiterate the position I took in Liquor Control Board v. Cassanese, 8 Pa. Commonwealth Ct. 599, 602-03, 303 A. 2d 871, 873 (1973). There, as here, I pointed out that the Liquor Control Board’s technical interpretation of the Act seemed inappropriate. Procedural purity should not be used to disguise personal conflicts and infirm investigations thereby jeopardizing citizens’ rights and privileges.
If the Board or the investigators felt that the licensee was guilty of certain questionable and possibly illegal activity in the operation of the establishment, such objections should not be obscured by prevailing upon a technical reading of the Act to revoke the license.